United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.F., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-625
Issued: June 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2015 appellant filed a timely appeal from a December 19, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. Because more than 180 days elapsed between the last relevant OWCP merit decision
dated August 17, 2010 to the filing of this appeal, and pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On March 17, 2010 appellant, then a 29-year-old customer service representative, filed a
traumatic injury claim indicating that on March 11, 2010 he was “assaulted” when his manager
grabbed/groped his left shoulder, causing him to turn his neck suddenly. He alleged a left
trapezius muscle strain and secondary laceration of right fifth finger “due to the drowsiness
effect of his prescribed flex meds.” The employing establishment controverted the claim.
Further development followed.
In support of his claim, appellant submitted notes from the employing establishment
health unit. In a note dated March 13, 2010, Frank Aguayo, a physician assistant, related that
appellant was seen for left trapezius muscle pain, after his boss grabbed him by the shoulder two
days prior. OWCP also received an unsigned report from the Cleveland Veterans Affairs
Medical Center, dated March 16, 2010, which noted that appellant had been seen for laceration
of the fifth finger.
By decision dated April 29, 2010, OWCP denied the claim. It found that the March 11,
2010 claimed event supported that the manager grabbed appellant’s shoulder; however, there
was no medical evidence which provided a diagnosis in connection to the event. OWCP further
found that he failed to describe how the finger injury was sustained and, thus, fact of injury was
not established.
On June 2, 2010 OWCP received appellant’s May 27, 2010 request for reconsideration.
Appellant explained that medication he was taking as a result of his assault caused him to
become “woozy” and lose his balance. When he lost his balance his right hand then went
through a window and caused a laceration of the right finger. Appellant resubmitted medical
evidence of record.
By decision dated August 17, 2010, OWCP denied modification of its April 29, 2010
decision. It found the evidence on file clearly established that appellant’s supervisor placed his
hand on appellant’s left shoulder to gain his attention on March 11, 2010; however, there was
insufficient medical evidence on file to establish that a medical condition arose from that
incident. OWCP also found that the evidence submitted was insufficient to establish that the
injury to his right fifth finger occurred as reported.
On September 25, 2014 OWCP received another request for reconsideration. Appellant
contended that he was disabled at the time of the filing of his workers’ compensation claim due
to his physical and mental conditions and requested that time limitations pertaining to his claim
be waived. He submitted a March 26, 2013 favorable decision from the Social Security
Administration which found that he had severe impairments, which included a left shoulder
injury, degenerative disc disease, depression and post-traumatic stress disorder, which were
disabling as defined in the Social Security Act as of March 13, 2010.

2

By decision dated December 19, 2014, OWCP denied his reconsideration request on the
grounds that it was untimely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.3
Its regulations state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth in section 10.607 of OWCP regulations, if the claimant’s
application for review shows clear evidence of error on the part of OWCP.4 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.6
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.7 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.8

3

Id. at § 10.607(a) (2011).

4

Id. at § 10.607(b) (2011); Cresenciano Martinez, 51 ECAB 322 (2000).

5

See Alberta Dukes, 56 ECAB 247 (2005).

6

Robert G. Burns, 57 ECAB 657 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011);
James R. Mirra, 56 ECAB 738 (2005).
8

Nancy Marcano, 50 ECAB 110 (1998).

3

ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. The most recent OWCP merit decision in this case was issued on
August 17, 2010. Appellant did not request reconsideration until September 25, 2014, more than
one year after the August 17, 2010 merit decision. Therefore, his reconsideration request was
not timely filed. While appellant has requested that the time limitation be waived due to his
physical and mental condition, he has not submitted any medical evidence to substantiate that he
was incompetent and incapable of filing a request for reconsideration during the year following
August 17, 2010.9 Consequently, he must demonstrate clear evidence of error by OWCP in
denying his request for a merit review of his claim.
The Board finds that appellant has not established clear evidence of error in OWCP’s
December 19, 2014 decision. As noted, the occurrence of the March 11, 2010 work incident is
not in dispute. The claim was denied because the medical evidence did not establish that the
March 11, 2010 incident caused an injury or that appellant sustained a laceration secondary to
the March 11, 2010 work incident.
In support of his untimely request for reconsideration, appellant submitted a March 26,
2013 decision from the Social Security Administration which found that he met the medical
requirements for social security disability benefits as of March 13, 2010. Although the Social
Security Administration decision noted a left shoulder condition, as well as degenerative disc
disease, depression, and post-traumatic stress disorder, it is insufficient to establish clear
evidence of error. The Board has reviewed a similar case, B.U.,10 wherein appellant alleged that
a Social Security Administration decision regarding a claim for disability benefits, established
her FECA claim. The Board held that entitlement to benefits under another statute does not
establish entitlement to benefits under FECA. Thus, the Social Security Administration decision
was not relevant to the underlying issue and was not of sufficient probative value to shift the
weight of the evidence or raise a substantial question as to the correctness of OWCP’s decision.11
The Board therefore finds that the March 26, 2013 Social Security Administration
decision that appellant submitted in support of his reconsideration request did not establish clear
evidence of error. Appellant has not established clear evidence of error in August 17, 2010
decision which denied his claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration was
untimely filed and failed to establish clear evidence of error.

9

See D.B., Docket No. 10-976 (issued December 1, 2010).

10

Docket No. 10-721 (issued October 25, 2010).

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

